Corrected Notice of Allowance
The instant corrected notice of allowance is required to include a reference of record which was inadvertently left out of the submitted IDS and PTO-892’s.  The reference is recorded on the instant PTO-892 included with this Allowance.  
The remainder of this Allowance is a reiteration of the previous one having a mail date of 09 February 2021.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Stephen Altieri on 28 January 2021.
The application has been amended as follows: 

Cancel claims 7, 8 and 10.
1.    (Currently amended) A method for the production of a beta-lactamase polypeptide in Escherichia coli (E. coli), comprising:
(a)    providing a host E. coli cell transformed with an expression vector comprising a sequence encoding the beta-lactamase polypeptide;
(b)    culturing the E. coli cell to induce expression of the beta-lactamase polypeptide in the cytoplasm; and
(c)    recovering the beta-lactamase polypeptide from a cytoplasmic soluble fraction prepared from the E. coli cell; and
wherein the method yields more than 10 grams of the beta-lactamase polypeptide per liter of
culture,
wherein the beta-lactamase polypeptide comprises an amino acid sequence having at least 95% identity with a sequence selected from the group consisting of: SEQ ID NO: 1, SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 10,
wherein the host E. coli cell is selected from BL21 (DE3) or W3110, and
wherein the beta-lactamase polypeptide is not recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.

13.    (Currently amended) The method of claim [[8]] 1, wherein the beta-lactamase polypeptide comprises [[an]] the amino acid sequence of SEQ ID NO: 10 (P2A).

19.    (Currently Amended) A method for the production of a beta-lactamase polypeptide in Escherichia coli (E. coli), comprising:
(a)    providing a host E. coli cell transformed with an expression vector comprising a sequence encoding the beta-lactamase polypeptide;
(b)    culturing the E. coli cell to induce expression of the beta-lactamase polypeptide in the cytoplasm; and
(c)    recovering the beta-lactamase polypeptide from a cytoplasmic soluble fraction prepared from the E. coli cell; and
wherein the beta-lactamase polypeptide comprises [[the]] an amino sequence selected from the group consisting of: SEQ ID NO: 1, SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 10 and the method yields more than 15 grams of the beta-lactamase polypeptide per liter of culture,
wherein the host E. coli cell is selected from BL21 (DE3) or W3110, and
wherein the beta-lactamase polypeptide is not recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method for production of significant amounts of beta-lactamase (either greater than 10 g/L or 15 g/L) having at least 95% identity to a sequence selected from SEQ ID NO: 1, 5, 7 and 10, wherein said method comprises directing soluble expression of said beta-lactamases in E. coli BL21(DE3) or W3110 cells in the cytoplasm, wherein said beta-lactamases are not at any point recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.  The combination of both such significant yields coupled with soluble expression in the cytoplasm is not found in the art.  Rather, nearly all expression occurs as either secreted extracellular expression, fusion proteins producing cell envelope fractions (e.g. with thioredoxin) or most commonly periplasmic expression (See for example, Perilli et al. 2004 – cited on IDS 01/22/2021).  As such, the prior art does not teach or suggest that such quantities can be produced in the cytoplasm and claims 1, 4, 6, 12-13, 15-16 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 April 2021